DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 4-10, 12-20, 23-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim (s) 1, 4-8, 12-25 respectively of U.S. Patent No. (11, 029,915). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims is merely a broader aspect of the patented claims language and thus said prior patent would have anticipated such instant claims. 

Regarding claim(s) 11, although the art never specify of such node related to mixer node, but one of the ordinary skills in the art could have varied the mentioned node to any desired node including such mixer node for allowing various performers to mixed their input nodes. 

Regarding claim(s) 21, although the art never specify of such audio effect being related to generate processed version of audio signal, but the art disclose of processing various audio signal and including audio input node and thus such audio processing is equivalent to such audio effect related to version of audio signal. 

Regarding claim(s) 22, although, the art never specify of such “the assignment further results in an audio signal processing graph that minimizes a number of inter-locale connections required to connect the plurality of nodes of the graph”, however, such above remark is merely an obvious wording variation of “ assignment result in less inter-locale connection” as mentioned in claim(s) 12 of patented claims. 

Claim(s) 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. (11, 029,915) and in light of Silfvast et al. (US 9,031,262 B2). 

Regarding claim(s) 2, Although the prior patent lacked of the specific audio signal is input by a human performer and the processed version of the audio signal is received via the specified output node by the human performer such that the minimized latency is imperceptible to the human performer, but such aspect as mentioned above regarding audio signal is input by a human performer and the processed version of the audio signal is received via the specified output node by the human performer such that the minimized latency is imperceptible to the human performer (Silf-fig.3; col.2 line 50-67). Thus, one of the ordinary skills in the art could have modified the art by adding the noted audio signal is input by a human performer and the processed version of the audio signal is received via the specified output node by the human performer for enabling various users to mixed their signals while minimizing latency for optimal playback. 

Claim 3, the method of claim 2, wherein the minimized latency is less than about one millisecond (sil-col.2 line 40-67).  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim (s) 1-27 are rejected under 35 U.S.C. 101 because as for the claim(s) 1 is directed to eligible statutory categories as a “process”, however the claim recite an abstract idea , “mental concept, or perform by human using a piece of paper, “specifying various locale, the optimal supported locale determining step can be performed by a human mentally by looking at the received data and graph and making a mental judgement.  Lastly, the assignment step can also be performed by a human by considering the optimal locales for a node and making a mental judgement “ .

Other than the identified abstract idea, claim 1 indicates that the last two steps are "automatically performed" which implies the use of some computing device or machine.  The implied use of a computer in the claim does not constitute a practical application because it only acts as a tool to automate an otherwise mental process that can be practically performed by a human.  In the step 2B analysis, the implied use of a computer can readily be evidenced to be well-known, routine, and conventional with precedential case law such as Bancorp.

	Therefore, the claim(s) 1 and dependent claims for same reasons are ineligible. 

Similarly, the claim(s) 23-26 which relate to “machines & process” categories, follow the same analysis as claim(s) 1 and are ineligible. 
  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8--27 are  is/are rejected under 35 U.S.C. 102 a (1) as being anticipated by Silfvast et al. (US 9,514, 723 B2).

Claim 1, the prior art as in Silfvast et al. disclose of  a method of optimizing a property of an audio signal processing graph comprising a plurality of nodes, the method comprising: receiving information specifying: for each audio input node of the graph, a locale that includes the audio input node; for each audio output node of the graph, a locale that includes the audio output node; and for each processing node of the graph, one or more supported locales for the processing node, wherein each of the one or more supported locales for the processing node includes at least one of a hardware and a software module capable of performing audio processing required by the processing node; for each processing node of the graph for which the received information specifies a plurality of supported locales, automatically determining an optimal supported locale from among the plurality of supported locales for the node (fig.3 (302/304/306); fig.4; col.9 line 10-40); and automatically assigning each of the processing nodes for which the received information specifies a plurality of supported locales to the optimal supported locale for that node, wherein the assignment results in an audio signal processing graph that minimizes a latency between an input of an audio signal at a specified input node and an output of a processed version of the audio signal at a specified output node (fig.7-10; col.12 line 50-67; col.13 line 50-67/the processing result in low latency associated with various local nodes).  

2. The method of claim 1, wherein the audio signal is input by a human performer and the processed version of the audio signal is received via the specified output node by the human performer such that the minimized latency is imperceptible to the human performer (fig.3 (user); fig.7; col.5 line 1-10; col.13 line 50-67).  


8. The method of claim 1, wherein: a plurality of nodes of the graph of a given type are decomposable into a subgraph of nodes; and the optimizing of the graph further comprises decomposing a node of the given type into sub-nodes without changing an audio processing behavior of the graph (fig.5; col.16 line 15-40/the splitting and sub-mix of various nodes).  

9. The method of claim 8, wherein the given type of node is a mixer node (fig.5; col.16 line 15-40).  
.  

10. The method of claim 1, wherein the plurality of nodes of the graph includes a subgraph of nodes that can be recomposed as a single node of a given type; and the optimizing of the graph further comprises recomposing the subgraph as a single node of the given type without changing an audio processing behavior of the graph (fig.5; col.16 line 15-40/the splitting and sub-mix of various nodes).  
  

11. The method of claim 10, wherein the given type of node is a mixer node (fig.5; col.16 line 15-40/the splitting and sub-mix of various nodes).  
.  

12. The method of claim 1, wherein the assignment results in a number of inter-locale connections required to connect the plurality of nodes of the graph that is less than or equal to a number of inter-locale connections available for instantiation of the audio signal processing graph (col.4 line 60-67/the various node to be assigned and process for output).  

13. The method of claim 1 wherein: a first locale includes at least one audio input node of the graph; a second locale includes a live input node and a live output node of the graph; and the property of the graph that is optimized is a latency between the live input node and the live output node (fig.7; col.19 line 35-67).  

14. The method of claim 1, wherein: a first locale includes a plurality of audio input nodes connected to inputs of a mixer node that is supported at a plurality of locales; a second locale includes a live audio input node connected to an input of the mixer node and a live audio output node connected to an output of the mixer; and the automatic assignment of the mixer node includes: decomposing the mixer node into a first mixer stage node and a second mixer stage node; assigning the first mixer stage node stage to the first locale, wherein the plurality of audio inputs nodes in the first locale are connected to inputs of the first mixer stage node; and assigning the second mixer stage node to the second locale, wherein: the live audio input node and the output of the first mixer stage node are connected to inputs of the second mixer stage node; and the live audio output of the second mixer stage is connected to an output of the second mixer stage (fig.7; col.19 line 35-67).    

15. The method of claim 1, wherein a first supported locale includes a computing system hosting a digital audio workstation application and a second supported locale includes an audio processing device (fig.7; col.19 line 35-67).    

16. The method of claim 1, wherein each of a first supported locale and a second supported locale includes a general-purpose computing system (fig.7; col.19 line 35-67; col.21 line 35-67).    

17. The method of claim 1, wherein a first supported locale incudes a general-purpose computing system and one or more additional supported locales include a network of audio processing devices (fig.7; col.19 line 35-67; col.21 line 35-67).      

18. The method of claim 1, wherein a plurality of supported locales is implemented by a network of audio processing devices (fig.7; col.19 line 35-67; col.21 line 35-67).    
  

19. The method of claim 1, wherein the automatic determination of optimal supported locales and automatic assignment of processing nodes of the graph to optimal supported locales is performed by a controller software application hosted on a system that also performs audio processing for one or more nodes of the audio signal processing graph (fig.7; col.19 line 35-67; col.21 line 35-67).   

20. The method of claim 1, wherein the automatic determination of optimal supported locales and automatic assignment of processing nodes of the graph to optimal supported locales is performed by a controller software application hosted on a system in data communication with one or more a systems that performs audio processing for one or more nodes of the audio signal processing graph (fig.7; col.19 line 35-67; col.21 line 35-67).      

21. The method of claim 1, wherein audio effect processing is used to generate the processed version of the audio signal (col. 16 line 15-35).  

22. The method of claim 1, wherein the assignment further results in an audio signal processing graph that minimizes a number of inter-locale connections required to connect the plurality of nodes of the graph (col. 16 line 40-67).  

23. A computer program product comprising: a non-transitory computer-readable medium with computer program instructions encoded thereon, wherein the computer program instructions, when processed by a computer system instruct the computer system to optimize a property of an audio signal processing graph comprising a plurality of nodes, the optimization comprising: receiving information specifying: for each audio input node of the graph, a locale that includes the audio input node; for each audio output node of the graph, a locale that includes the audio output node; and for each processing node of the graph, one or more supported locales for the processing node, wherein each of the one or more supported locales for the processing node includes at least one of a hardware and a software module capable of performing audio processing required by the processing node; for each processing node of the graph for which the received information specifies a plurality of supported locales, automatically determining an optimal supported locale from among the plurality of supported locales for the node (fig.3 (302/304/306); fig.4; col.9 line 10-40); and automatically assigning each of the processing nodes for which the received information specifies a plurality of supported locales to the optimal supported locale for that node, wherein the assignment results in an audio signal processing graph that minimizes a latency between a specified input node and a specified output node (fig.7-10; col.12 line 50-67; col.13 line 50-67/the processing result in low latency associated with various local nodes).    

24. A system comprising: a memory for storing computer-readable instructions; and a processor connected to the memory, wherein the processor, when executing the computer-readable instructions, causes the system to optimize a property of an audio signal processing graph comprising a plurality of nodes, the optimization comprising: receiving information specifying: for each audio input node of the graph, a locale that includes the audio input node; for each audio output node of the graph, a locale that includes the audio output node; and for each processing node of the graph, one or more supported locales for the processing node, wherein each of the one or more supported locales for the processing node includes at least one of a hardware and a software module capable of performing audio processing required by the processing node; for each processing node of the graph for which the received information specifies a plurality of supported locales (fig.3 (302/304/306); fig.4; col.9 line 10-40);, automatically determining an optimal supported locale from among the plurality of supported locales for the node; and automatically assigning each of the processing nodes for which the received information specifies a plurality of supported locales to the optimal supported locale for that node, wherein the assignment results in an audio signal processing graph that minimizes a latency between a specified input node and a specified output node (fig.7-10; col.12 line 50-67; col.13 line 50-67/the processing result in low latency associated with various local nodes).      

25. A method of optimizing a property of an audio signal processing graph comprising a plurality of nodes, the method comprising: receiving information specifying: for each audio input node of the graph, a locale that includes the audio input node; for each audio output node of the graph, a locale that includes the audio output node; and for each processing node of the graph, one or more supported locales for the processing node, wherein a locale that is supported for the processing node includes at least one of a hardware and a software module capable of performing audio processing required by the processing node; for each unassigned processing node of the graph for which the received information specifies a processing node that is supported by both a first locale that includes a general-purpose computing system hosting a DAW application and a second locale that includes an audio processing device (fig.3 (302/304/306); fig.4; col.9 line 10-40), automatically determining an optimal one of the first and second locales to which the node is to be assigned in order to optimize the property of the graph; and automatically assigning each of the unassigned processing nodes to their respective optimal nodes, wherein the assignment results in an audio signal processing graph that minimizes a latency between a specified input node and a specified output node (fig.7-10; col.13 line 50-67/the processing result in low latency associated with various local nodes).    
  
26. The method of claim 25, wherein an unassigned processing node of the graph is a mixer node (fig.3 (302/304/306); fig.4; col.9 line 10-40).  

27. The method of claim 26, further comprising decomposing the mixer node into a first mixer stage node and a second mixer stage node, and automatically assigning the first mixer stage node to the first locale and the second mixer stage node to the second locale (fig.3 (302/304/306); fig.4; col.9 line 10-40).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silfvast et al. (US 9,514, 723 B2).

3. The method of claim 2, wherein the minimized latency is noted in certain about millisecond (col.5 line 1-10).  

	But none of the art disclose of such latency as being less than about one millisecond, but one of the ordinary skills in the art could have modified the art by adding such issue regarding latency and including by adding such specific latency as being less than about one millisecond for reducing path timing between the channels. 

Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silfvast et al. (US 9,514, 723 B2) and Duan et al. (US 6,728,584).


4. The method of claim 1, although the art never specify as wherein: a plurality of nodes of the graph of a given type have an associative property; and the optimizing of the graph further comprises using the associative property to re-arrange a sequence of audio signal processing in the graph of nodes of the given type without changing an audio processing behavior of the graph.  

	But it shall be noted nodes of the graph of a given type have an associative property; and the optimizing of the graph further comprises using the associative property to re-arrange a sequence of audio signal processing in the graph of nodes of the given type without changing an audio processing behavior of the graph is noted (fig.2 (390); col.5 line 1-20/mixer with summation is associative). Thus, one of the ordinary skills in the art could have modified the art by adding such noted graph of a given type have an associative property; and the optimizing of the graph further comprises using the associative property to re-arrange a sequence of audio signal processing in the graph of nodes of the given type without changing an audio processing behavior of the graph for combining the various input for playback. 

5. The method of claim 4, wherein at least one of the plurality of nodes is a mixer node (Sil-fig.4 (418/420)); col.14 line 1-35).  

6. The method of claim 1, although, the art never specify of wherein: a plurality of nodes of the graph of a given type have a commutative property; and the optimizing of the graph further comprises using the commutative property to change an order of audio signal processing in the graph of nodes of the given type without changing an audio processing behavior of the graph.  

	But it shall be noted nodes of the graph wherein: a plurality of nodes of the graph of a given type have a commutative property; and the optimizing of the graph further comprises using the commutative property to change an order of audio signal processing in the graph of nodes of the given type without changing an audio processing behavior of the graph is noted (fig.2 (390); col.5 line 1-20/mixer with summation is associative). Thus, one of the ordinary skills in the art could have modified the art by adding such noted graph wherein: a plurality of nodes of the graph of a given type have a commutative property; and the optimizing of the graph further comprises using the commutative property to change an order of audio signal processing in the graph of nodes of the given type without changing an audio processing behavior of the graph for combining the various input for playback. 


7. The method of claim 6, wherein at least one of the plurality of nodes is a mixer node (Sil-fig.4 (418/420)); col.14 line 1-35).  
  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654                                                                                                                                                                                                        Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571)272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DISLER PAUL/           Primary Examiner, Art Unit 2654